In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐2243 
MICHAEL CARTER, 
                                                          Petitioner‐Appellant, 

                                                    v. 

STEPHEN DUNCAN, Warden, 
                                                          Respondent‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
               No. 1:10‐cv‐03783 — Harry D. Leinenweber, Judge. 
                                  ____________________ 

         ARGUED APRIL 21, 2015 — DECIDED MARCH 30, 2016 
                     ____________________ 

   Before  EASTERBROOK  and  RIPPLE,  Circuit  Judges,  and 
REAGAN, District Judge. 
    RIPPLE, Circuit Judge. On September 12, 1999, Friday Gard‐
ner was shot to death in front of an apartment building on the 
south side of Chicago. The State of Illinois charged three men, 
including Michael Carter, with Gardner’s murder. Mr. Carter 
                                                 
 The Honorable Michael J. Reagan, of the United States District Court for 

the Southern District of Illinois, sitting by designation. 
2                                                       No. 13‐2243 

was  tried  alongside  his  brother,  Michael  Stone,  in  a  single 
trial.  Both  were  convicted  of  murder;  Mr.  Carter  was  sen‐
tenced  to  thirty  years’  imprisonment.  Following  an  unsuc‐
cessful state postconviction proceeding, Mr. Carter filed a pro 
se  petition  for  habeas  corpus  in  the  district  court  under  28 
U.S.C. § 2254. The district court denied relief on each of the 
eight grounds presented in his petition and also denied a cer‐
tificate of appealability, see 28 U.S.C. § 2253(c). We granted a 
certificate as to a single claim—whether Mr. Carter received 
effective  assistance  of  counsel.  We  also  appointed  appellate 
counsel.  
    Mr. Carter brings to us an ineffective assistance claim. His 
claim turns on the potential effect of the testimony of two wit‐
nesses who were not called in his defense at trial. The Illinois 
Appellate  Court  determined  that  the  proffered  testimony 
would not have changed the outcome of the trial. Although 
the state court’s analysis stumbles in some respects, we nev‐
ertheless must conclude that its decision was not unreasona‐
ble.  Accordingly,  given  our  deferential  standard  of  review, 
we affirm the district court’s judgment denying habeas relief 
to Mr. Carter.  
      
                                  I 
                         BACKGROUND 
                                 A. 
   Gardner was murdered in the course of a heated argument 
about  the  robbery  of  an  apartment  occupied  by  Stone  and 
other of Mr. Carter’s relatives. Mr. Carter and Stone believed 
Gardner to have been responsible. 
No. 13‐2243                                                       3

   At the time of Gardner’s murder, Mr. Carter and Gardner 
each had relatives living on the second floor of a building at 
61st and May in Chicago. In one apartment, Gardner’s cousin, 
Antonio Phillips, lived with his mother, Rena Phillips, and her 
other  children.  Stone  lived  next  door,  in  an  apartment  he 
shared with his cousin (and Mr. Carter’s cousin) Felicia An‐
derson,  her  fiancé,  Corey  Grant,  and  their  children.  Both 
Gardner and Mr. Carter—neither of whom lived in the build‐
ing—at times visited their relatives there. 
    On the afternoon of September 12, 1999, the events culmi‐
nating in Gardner’s murder later that night began to unfold: 
a robbery, a search for the robber, a larceny in retaliation, and, 
eventually, a heated argument about the robbery that ended 
in gunfire. First, two men broke into the apartment occupied 
by Mr. Carter’s relatives and robbed Grant at gunpoint. The 
robbers  took  money,  jewelry,  and  marijuana  packaged  for 
sale. Grant was not alone at the time of the robbery; another 
of  Mr.  Carter  and  Stone’s  cousins,  Michella  Anderson,  was 
present, as were others, although the apartment’s other occu‐
pants, Felicia Anderson and Stone, were not. One of the rob‐
bers had a gun, and, while no one was shot, Grant was struck 
with a baseball bat on his head in the course of the robbery. 
After  the  perpetrators  fled,  Grant  ran  next  door  and  began 
pounding on the door and shouting about the robbery. Anto‐
nio Phillips emerged with Gardner, who was visiting at the 
time, and, according to eyewitnesses, both joined the unsuc‐
cessful effort by Grant and Michella Anderson to chase down 
the robbers. 
    Later, Stone and Felicia Anderson returned home, accom‐
panied by Felicia’s sister, LaTonya Cheeks. At some point af‐
ter learning of the robbery, Stone called Mr. Carter for help in 
4                                                      No. 13‐2243 

determining  the  identity  of  the  robbers.  Mr. Carter  came  to 
the building with a friend, Cortez Jones. Jones stated that he 
had heard from a friend that Gardner had been selling pack‐
aged marijuana at another location and bragging about rob‐
bing someone at 61st and May. Grant, the robbery victim, de‐
nied Gardner’s involvement, stating that Gardner in fact had 
tried to chase down the assailants with him. Grant was unable 
to convince Stone, Cortez, and Mr. Carter. At some point dur‐
ing the day, Stone acquired a gun and stashed it in a locked 
basement storage area in the apartment building. 
    According to witnesses at Mr. Carter’s murder trial, later 
that  evening,  Mr.  Carter,  Stone,  and  Jones  broke  into  Gard‐
ner’s van, which was parked outside the apartment building, 
stole his radio, and left. Gardner saw them through a window 
and yelled at them to stop and that he had nothing to do with 
the earlier robbery. Gardner called his friend, Tommy Gaston, 
who arrived sometime later. Gaston and Gardner met down‐
stairs and went to the van, where they observed that the radio 
had  been  stolen.  Gardner’s  relative,  Rena  Phillips,  and  her 
boyfriend,  Paul  Calmese,  arrived  and  began  talking  with 
Gardner and Gaston outside.  
    While  Gardner  and  the  others  were  still  outside, 
Mr. Carter  and  Jones  returned,  and  a  heated  argument  en‐
sued. Stone witnessed the beginning of the exchange from up‐
stairs  and  went  to  retrieve  the  gun  from  the  storage  space. 
Now armed, he emerged from the adjacent alley and headed 
towards the argument on the street. In the ensuing minutes, 
Gardner was shot fatally, struck by two bullets in the abdo‐
men. Stone, Jones, and Mr. Carter all fled the scene. 
   Police  officers  patrolling  the  area  were  in  close  enough 
proximity  to  view  flashes  and  hear  gunshots.  Officer 
No. 13‐2243                                                        5

Cedric Taylor  ran  to  the  scene,  arriving  within  seconds.  He 
attempted to chase the assailants but lost sight of them and 
returned  to  the  scene.  Officers  immediately  began  taking 
statements from the numerous eyewitnesses. 
    
                                 B. 
    The  State  charged  Mr.  Carter,  Stone,  and  Jones  with  the 
murder of Gardner. In 2002, Mr. Carter and Stone proceeded 
to trial together, represented by separate counsel. Jones was 
tried in a separate proceeding.  
   In Mr. Carter and Stone’s trial, the State’s theory was that 
two sets of shots were fired: an initial set by Stone and a sec‐
ond set from either Jones or Mr. Carter. It argued that all of the 
defendants were armed and that they fled after the fatal shots 
were  fired  and  discarded  their  weapons.  The  State  told  the 
jury  that,  under  an  accountability  theory,  it  was  irrelevant 
which individual actually had fired the fatal shots.  
    Stone  admitted  to  shooting  Gardner  and  presented  both 
self‐defense and defense of others as a justification. Stone con‐
tended that he had seen Gardner point a gun, or attempt to 
point a gun, at Mr. Carter, and that only then did Stone fire. 
Mr. Carter argued that he was unarmed and was not respon‐
sible for the actions of Stone or Jones. 
   The eyewitness statements, both to the police and at trial, 
varied widely, and several witnesses testified inconsistently 
with their prior statements to law enforcement in the days fol‐
lowing Gardner’s murder. Based on those initial statements 
given to police and testimony before the grand jury, the State 
assembled a witness list to support its case, consisting of law 
6                                                                   No. 13‐2243 

enforcement  officers,  Lenisha  Pearson  (Gardner’s  then‐girl‐
friend), Grant, Felicia Anderson, Rena and Antonio Phillips, 
                     1
and Cheeks.   
    Except for the officers, each of the witnesses who testified 
at trial had some preexisting relationship either to Gardner or 
to the alleged perpetrators. The first group had a relationship 
to the victim, Gardner. At trial, Gardner’s relatives, Rena and 
Antonio Phillips, testified that the shots fired at Gardner came 
from  the  direction  of  Mr.  Carter  and  Jones,  not  Stone.  Both 
testified that they saw Jones fire shots first, and both testified 
that they saw Mr. Carter with a gun. Rena Phillips  testified 
that she saw Mr. Carter shoot as well. Antonio Phillips testi‐
fied that by the time the second set of shots were fired, he was 
running toward the scene from his prior vantage point. Both 
testified that they saw Mr. Carter and Jones flee. Neither wit‐
ness said anything about Stone. Pearson, Gardner’s then‐girl‐
friend, testified that she had heard two sets of shots, the first 
of  which  came  from  Stone,  and  the  second  of  which  came 
from either Mr. Carter or Jones. She also testified that she saw 
Gardner throughout the exchange and that he did not have a 
gun. Gaston, a friend of Gardner’s, testified that he heard, but 
did not see, an initial shot. He then saw Jones pull a gun from 
his pocket and shoot at Gardner four times, these shots being 
louder  than  the  initial  single  shot.  He  testified  that  he  then 
saw Mr. Carter and Jones flee. He did not see Gardner with a 
gun that night. 




                                                 
1  Mr.  Carter’s  former  girlfriend,  Sharon  Triplett,  also  testified,  but  was 

called only for the purpose of identifying his vehicle. 
No. 13‐2243                                                         7

    The second set of State’s witnesses were Mr. Carter’s rela‐
tives and friends—Felicia Anderson, Grant and Cheeks. Alt‐
hough their testimony was part of the State’s case‐in‐chief, it 
was more problematic for the prosecution. Felicia Anderson, 
Mr. Carter’s cousin, testified that she did not see the shooting, 
but that she did see Gardner with a gun and also saw Gaston 
remove it from the scene. She was impeached, however, with 
her prior signed statement to police and her grand jury testi‐
mony. In those earlier statements, she had said that she was 
standing  near  the  shooting,  heard  shots,  turned  to  face  the 
scene, and witnessed Mr. Carter pointing a gun at Gardner. 
                                                                    2
She left the scene shouting that Mr. Carter had “shot him.”  
At  trial,  she  attempted  to  explain  these  discrepancies  by 
claiming that her earlier statements were based on what oth‐
ers  had  told  her  rather  than  what  she  personally  had  ob‐
served. 
    Grant,  Felicia’s  fiancé,  claimed  to  have  been  inside  the 
apartment  during  the  shooting.  Grant  testified  only  that  he 
saw  people  running  from  the  scene  after  hearing  shots.  He 
stated on cross‐examination that he had seen Gardner with a 
gun earlier in the day when he had tried to chase down the 
people who had robbed Grant. 
    Cheeks, Felicia’s sister, also testified at trial that she saw 
Gardner pull a gun and point it at Mr. Carter and that Stone 
shot  in  defense.  She  later  contradicted  that  testimony  and 
stated that she had seen Gardner point his gun in the air ra‐
ther  than  at  Mr.  Carter.  Also,  Cheeks  initially  claimed  that 
only Stone shot at Gardner, but on cross she stated that she 
heard shots from the area where Jones and Mr. Carter were 
                                                 
2 R.14‐7 at 91. 
8                                                        No. 13‐2243 

standing.  Her  prior  signed  statement  and  grand  jury  testi‐
mony were published to the jury. In them, Cheeks stated that 
she did not see anything in Gardner’s hands, that Stone had 
shot  first  and  fired  three  times,  and  that  a  fourth  shot  was 
fired by either Jones or Mr. Carter. 
    The  physical  evidence  presented  at  trial  showed  that 
Gardner was shot twice with .380 caliber bullets, and the par‐
ties  stipulated  that  they  had  been  fired  from  the  same  gun. 
Three  .380  cartridge  casings  were  also  recovered  from  the 
scene  within  a  few  feet  of  the  blood  stain  from  Gardner’s 
body,  but  it  could  not  be  determined  if  they  were  from  the 
same weapon that killed Gardner. No other evidence linked 
the bullets or the casings to any particular  defendant. More 
than one witness, including a police officer stationed nearby 
who heard the shots, testified that there was an initial set of 
shots and a second set, and the two sounded somewhat dif‐
ferent.  Gardner’s  autopsy  report  showed  no  evidence  of 
close‐range  firing,  although  multiple  witnesses  had  stated 
that Jones and Mr. Carter were within a few feet of Gardner 
at the time of his murder. 
    The attorneys representing Stone and Mr. Carter, respec‐
tively, called only two defense witnesses: Michella Anderson, 
a  cousin  of  Stone  and  Mr.  Carter,  and  Stone  himself. 
Michella Anderson testified that she saw Gardner pull a gun 
and point it in the air. A shooter, whom she could not identify, 
entered from the alley and fired. She also testified that, after 
Gardner was shot, Gaston retrieved Gardner’s gun, put it in 
his car, and drove away. Unlike Felicia Anderson and Cheeks, 
Michella  Anderson  had  not  made  a  statement  to  the  police 
immediately after the incident and was not called to appear 
before the grand jury. She did testify that she had met with 
No. 13‐2243                                                          9

attorneys  for  the  State  and  for  the  defendants  at  various 
points  during  the  investigation  and  had  informed  each  of 
them that she had seen Gardner with a gun. 
    Stone testified that he alone shot Gardner and that he did 
so only after Gardner pointed a gun at Mr. Carter. He claimed 
that he was the only shooter and that he never saw Mr. Carter 
with a gun that evening. Mr. Carter did not testify. 
    In  closing  arguments,  Stone’s  attorney  focused  on  his 
self‐defense  theory  and  relied  in  significant  measure  on 
Michella’s  testimony  that  Gardner,  the  victim,  was  visibly 
armed. Mr. Carter’s attorney focused on the lack of evidence 
of any close‐range firing and the evidence that Mr. Carter was 
within a few feet of Gardner at the time of the shooting. He 
contended  that  the  evidence  could  support  that  Jones  and 
Stone had fired their weapons, but that there had been no ev‐
idence  that  Mr.  Carter  knew  that  Jones  was  armed  or  that 
Stone was there at all. The State’s attorney countered that it 
did  not  matter  who  did  the  shooting  because  the  evidence 
demonstrated  that  all  three  men  were  armed.  Further,  the 
State noted that Mr. Carter was responsible for bringing Jones 
to the scene, and, following the shooting, Mr. Carter, Stone, 
and Jones fled the scene while the other witnesses remained.  
    The  jury  found  both  Stone  and  Mr.  Carter  guilty  of 
first‐degree murder. Jones also was convicted of first‐degree 
murder  in  a  separate  proceeding.  Each  was  sentenced  to 
thirty years’ imprisonment. 
    Mr.  Carter  and  Stone  filed  a  joint  direct  appeal  alleging 
multiple points of error, including that trial counsel was inef‐
fective for failing to preserve objections to evidence about the 
10                                                        No. 13‐2243 

marijuana stolen from the home or to otherwise request a lim‐
iting  instruction,  as  well  as  other  claims  not  relevant  to  the 
present petition. No other ineffective assistance claims were 
raised. In the course of affirming the trial court’s judgment, 
the Appellate Court of Illinois noted “that the evidence in this 
                                                      3
case was not closely balanced.”  The Illinois Supreme Court 
denied leave to appeal.  
       
                                                    C. 
    In 2005, Mr. Carter and Stone filed a joint pro se petition 
for postconviction relief in the Circuit Court of Cook County. 
In the petition, they asserted that trial and appellate counsel 
had  been  ineffective.  They  contended  specifically  that  trial 
counsel had been ineffective for failing to call two additional 
witnesses, Jeremiah McReynolds and Paul Calmese, failing to 
impeach certain witnesses, and emphasizing Stone’s self‐de‐
fense  theory  over  Mr.  Carter’s  mere  presence  theory.  They 
further contended that counsel had failed to present available 
evidence  to  support  the  claim  of  self‐defense.  Finally,  they 
claimed  that  appellate  counsel  was  ineffective  for  failing  to 
raise the ineffective assistance claims based on trial counsel’s 
performance.  
     Attached to the petition were several affidavits, including 
one from McReynolds. McReynolds stated that he also lived 
at  61st  and  May  and  that,  on  the  night  of  the  murder,  had 
heard a commotion, looked outside, and observed the argu‐
ment  across  the  street.  During  the  argument,  McReynolds 

                                                 
3 R.14‐1 at 9. 
No. 13‐2243                                                       11

“observed Friday Gardner pull an object out from behind his 
back and then…heard several shots ring out from the alley‐
         4
way.”  He identified the shooter as “Man,” a nickname trial 
                                                       5
witnesses  had  indicated  belonged  to  Stone.   McReynolds 
stated that he “did not personally observe anyone else doing 
any  shooting,”  and  that  he  observed  Mr.  Carter  and  Jones 
                                               6
“scatter in an effort to avoid being shot.”  He indicated that 
he had shared his account with Cheeks and offered to testify 
and  that  he  eventually  learned  that  he  had  been  placed  on 
Mr. Carter’s  witness  list.  McReynolds’s  affidavit  concluded: 
“Although I was available and in Chicago, Illinois at all times 
in which the trial was going on, no lawyer or anyone else from 
the  court  contacted  me  or  called  me  as  a  witness  about  the 
                                                   7
facts that happened on September 12, 1999.”  
    In support of the assertion regarding Calmese’s probable 
testimony, Mr. Carter attached a police report to his petition. 
Following the shooting, Calmese told police that he had been 
talking with Gardner when Mr. Carter and Jones arrived and 
the argument began. He saw that Jones had a gun during the 
argument. He also saw that someone came from the alley and 
shot at Gardner, and Jones subsequently also shot at Gardner.  
      The Illinois circuit court denied the petition and a subse‐
quent motion to reconsider. Mr. Carter appealed to the Illinois 
Appellate  Court  and  was  represented  by  the  Office  of  the 
                                                 
4 R.14‐2 at 22. 

5 Id. 

6 Id. 

7 Id. 
12                                                      No. 13‐2243 

                                                                     8
State Appellate Defender. The State appellate court affirmed.  
It reached the merits of Mr. Carter’s ineffective assistance ar‐
guments and rejected them. It first set forth the familiar two‐
prong  deficiency‐and‐prejudice standard  under Strickland v. 
Washington,  466  U.S.  668  (1984),  citing  both  Strickland  and  a 
state case, People v. Coulter, 815 N.E.2d 899, 905 (Ill. App. Ct. 
2004).  The  court  then  continued,  again  citing  Coulter:  “To 
show prejudice, defendant must show that counsel’s deficient 
performance rendered the result of the proceeding unreliable 
                                             9
or fundamentally unfair.”   
    In its analysis, the court skipped the deficiency prong and 
stated that “even if trial counsel’s failure to call McReynolds 
and Calmese to testify fell below an objective standard of rea‐
sonableness,  defendant’s  claim  fails  because  he  is  unable  to 
                                              10
show resulting prejudice.”  The court noted that the evidence 
in the case was “not close,” and the testimony of McReynolds 
and Calmese “would not have been exculpatory and would 
have merely been cumulative of the testimony presented by 
Felicia Anderson, LaTonya Cheeks, Michell[a] Anderson, and 
co‐defendant  Stone.  Defendant’s  theory  of  defense,”  it  con‐
cluded, “was presented at trial and corroborated where these 
witnesses testified that the victim had a gun and  defendant 
               11
did not.”  The court further noted that McReynolds’s affida‐


                                                 
8 Id. at 157. 

9 Id. at 168–69. 

10 Id. at 169. 

11 Id. 
No. 13‐2243                                                          13

vit  was  “insufficient  and  unsupportive  of  defendant’s  de‐
fense”  because  it  did  not  establish  that  he  was  unarmed  or 
                                                                12
uninvolved,  only  that  McReynolds  had  not  seen  a  gun.   Fi‐
nally, the court concluded that “the result of defendant’s trial 
would have been the same even if Calmese and McReynolds 
had testified that defendant was unarmed where the jury was 
given” an accountability instruction that focused on whether 
a defendant “solicits, aids, abets, agrees to aid, or attempts to 
aid the other person in the planning or commission of the of‐
            13
fense.”   Accordingly,  “[a]ny  possible  testimony  from 
McReynolds  and  Calmese  that  defendant  was  unarmed 
would  not  have  illuminated  whether  defendant  was  legally 
                                                           14
accountable for the actions of his co‐defendants.”  The court 
closed by noting that, on direct appeal, it had concluded “that 
the  evidence  here  was  not  closely  balanced,”  and  that 
Mr. Carter “is unable to show resulting prejudice where the 
alleged deficient performance of counsel did not render the 
                                                          15
proceeding unreliable or fundamentally unfair.”   
       
                                                    D. 
    Mr. Carter next filed a pro se petition for a writ of habeas 
corpus in federal district court, seeking relief on eight sepa‐
rate grounds. Included among those claims were a free‐stand‐
ing actual innocence claim, claims related to a denial of a fair 

                                                 
12 Id. at 169–70. 

13 Id. at 170 (internal quotation marks omitted). 

14 Id. 

15 Id. at 171. 
14                                                        No. 13‐2243 

trial, claims related to excessiveness of sentence, and the claim 
regarding  ineffectiveness  of  trial  counsel  for  failure  to  call 
McReynolds and Calmese. The district court determined that 
all  of  the  claims,  save  for  ineffective  assistance,  were  either 
procedurally  defaulted  or  not  cognizable  on  federal  habeas 
review and rejected them. Turning to the only non‐defaulted, 
cognizable claim, the court held that Mr. Carter had failed to 
“overcome the presumption that counsel’s decision not to call 
                                                    16
these witnesses was reasonable.”  The record made clear that 
counsel was aware of McReynolds and may have decided not 
to call him because of his significant criminal record. Counsel 
may  also  have  decided  that  the  testimony  of  either  witness 
was  duplicative  of  other  testimony,  or  was  “unavailing  be‐
cause  Carter  was  charged  under  an  accountability  theory, 
meaning  that  he  could  be  found  legally  accountable  for  his 
                                                                      17
co‐defendant’s  actions  even  if  he  did  not  fire  at  Gardner.”  
The court then determined that, even if performance was de‐
ficient, Mr. Carter could not demonstrate prejudice because a 
self‐defense  theory  had  been  presented  to  the  jury  and  re‐
jected,  and  because  at  least  six  witnesses  had  testified  that 
Mr. Carter,  Jones,  or  Stone  fired  at  Gardner,  which  would 
support  the  State’s  accountability  theory.  The  district  court 
denied relief and denied a certificate of appealability. 
    We issued a certificate of appealability, limited to the inef‐
fective assistance of counsel claim. We also recruited counsel 
and specifically directed briefing on trial counsel’s failure to 
call McReynolds and Calmese. 

                                                 
16 R.26 at 21. 

17 Id. 
No. 13‐2243                                                         15

                                  II 
                          DISCUSSION 
    Mr. Carter contends that he was denied his Sixth Amend‐
ment  right  to  counsel.  Specifically,  he  argues  that  his  trial 
counsel  rendered  ineffective  assistance  by  failing  to  investi‐
gate and to call McReynolds and Calmese. He also contends 
that  the  Illinois  Appellate  Court  applied  an  incorrect  legal 
framework to this claim by requiring him to demonstrate that 
counsel’s alleged errors rendered his trial “unreliable or fun‐
damentally  unfair.”  The  State  counters  that  the  state  courts 
reasonably and appropriately applied the Strickland standard. 
In  any  event,  the  State  adds,  Mr.  Carter’s  claims  fail  on  de 
novo review. It argues that Mr. Carter waived the portion of 
his claim relating to a failure to investigate McReynolds and 
Calmese, rather than a failure to call. Finally, it contends that 
there  is  no  reasonable  probability  that  the  outcome  of 
Mr. Carter’s trial would have been different with their testi‐
mony. We address these issues in turn. 
    
                                  A. 
    Our standards of review in this context are complex but 
familiar. We review the district court’s decision denying ha‐
beas relief de novo. Smith v. Gaetz, 565 F.3d 346, 351 (7th Cir. 
2009).  Under  the  Antiterrorism  and  Effective  Death  Penalty 
Act  of  1996  (“AEDPA”),  if  a  claim  “was  adjudicated  on  the 
merits in State court proceedings,” federal review of the con‐
viction is highly circumscribed. 28 U.S.C. § 2254(d). Focusing 
on the decision of the last state court to address a given claim 
on the merits, Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991), we 
ask only whether the state adjudication “resulted in a decision 
16                                                        No. 13‐2243 

that was contrary to, or involved an unreasonable application 
of, clearly established Federal law, as determined by the Su‐
preme Court of the United States” or “resulted in a decision 
that was based on an unreasonable determination of the facts 
in light of the evidence presented in the State court proceed‐
ing,” 28 U.S.C. § 2254(d)(1)–(2).  
     “Under the ‘contrary to’ clause, a federal habeas court may 
grant the writ if the state court arrives at a conclusion opposite 
to that reached by [the Supreme] Court on a question of law 
or  if  the  state  court  decides  a  case  differently  than  [the  Su‐
preme]  Court  has  on  a  set  of  materially  indistinguishable 
facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000); see also 
Bell v. Cone, 535 U.S. 685, 694 (2002) (“A federal habeas court 
may issue the writ under the ‘contrary to’ clause if the state 
court applies a rule different from the governing law set forth 
in [Supreme Court] cases… .”).  
    When, by contrast, the state court has articulated properly 
the governing legal standard, a petitioner still may succeed by 
showing that the State’s application of that standard was “un‐
reasonable.” Williams, 529 U.S. at 411. Under this standard,  
        We may not issue a writ “simply because [we] 
        conclude[]…that  the  relevant  state‐court  deci‐
        sion applied clearly established federal law er‐
        roneously  or  incorrectly.  Rather,  that  applica‐
        tion  must  also  be  unreasonable.”  Williams  v. 
        Taylor, 529 U.S. 362, 411 (2000); Rastafari v. An‐
        derson, 278 F.3d 673, 688 (7th Cir. 2002). This de‐
        manding standard allows us to issue a writ only 
        in  cases  “where  there  is  no  possibility  fair‐
        minded  jurists  could  disagree  that  the  state 
        court’s decision conflicts with [Supreme Court] 
No. 13‐2243                                                                   17

            precedents.  It  goes  no  farther.”  Harrington  [v. 
            Richter, 562 U.S. 86, 102 (2011)]. 
Carter v. Butts, 760 F.3d 631, 635 (7th Cir. 2014) (alterations in 
original) (parallel citations omitted).  
  With these rules in mind, we now turn to Mr. Carter’s ar‐
guments on the merits. 
       
                                                    B. 
    Mr.  Carter  now  raises  a  single  claim  of  ineffective  assis‐
tance  based  on  his  attorney’s  failure  to  investigate  and  call 
McReynolds  and  Calmese  to  testify  at  his  trial.  In  his  view, 
both  possible  witnesses  offered  testimony  in  his  favor  that 
was  unique  in  substance,  quality,  or  source,  i.e.,  because  it 
came from a witness without a previous tie to Mr. Carter or 
his associates. In the case of McReynolds, the proffered testi‐
mony both came from a totally disinterested witness and un‐
dermined  the  State’s  case.  And  unlike  the  other  witnesses 
who gave testimony favorable to Mr. Carter, McReynolds was 
not vulnerable to impeachment with prior inconsistent state‐
ments to law enforcement. In the case of Calmese, he was con‐
nected to Gardner, and would have been the only witness so 
situated  who  could  have  corroborated  unequivocally 
                                                            18
Mr. Carter’s claims that he was not a shooter.  


                                                 
18  Rena’s  testimony  was  equivocal  on  the  shooter  issue.  She  identified 

Mr. Carter  as  one  of  the  shooters,  but  said  that  she  often  “mixed  up” 
Mr. Carter and Stone. R.14‐6 at 178. Antonio identified Jones as a shooter, 
but claimed to have seen Mr. Carter with a weapon as well, and stated that 
additional shots were fired. 
18                                                             No. 13‐2243 

    The  framework  of  our  analysis  of  Mr.  Carter’s  Sixth 
Amendment  claim  is  Strickland  v.  Washington,  466  U.S.  668 
(1984).  Under  Strickland’s  familiar  two‐prong  test,  we  begin 
with the issue of deficiency, i.e., whether “counsel’s represen‐
tation fell below an objective standard of reasonableness,” id. 
at 688, and then consider the issue of prejudice, i.e., whether 
“there is a reasonable probability that, but for counsel’s un‐
professional errors, the result of the proceeding would have 
been different,” id. at 694. 
       
                                                    1. 
   As we already have noted, the state court did not address 
the deficiency prong  of the Strickland analysis. Accordingly, 
“we must ‘dispose of the matter as law and justice require,’ 28 
U.S.C. § 2243, which is essentially de novo review.” Eichwedel 
                                                          19
v. Chandler, 696 F.3d 660, 671 (7th Cir. 2012).   
    We begin with a preliminary issue concerning Mr. Carter’s 
precise contentions on deficient performance. In the current 
briefing,  Mr.  Carter  repeatedly  frames  his  claim  as  a  claim 
that his trial counsel’s deficiency was a failure to investigate 
and call the proffered witnesses. In his petition in the district 
court, however, Mr. Carter principally argued that the failure 
to call the witnesses was counsel’s deficient performance. The 

                                                 
19 See also Thomas v. Clements, 789 F.3d 760, 766–67 (7th Cir. 2015) (evalu‐

ating separately the standards of review applicable to the different prongs 
of the Strickland analysis given the last state court’s failure to address de‐
ficiency); Toliver v. McCaughtry, 539 F.3d 766, 775 (7th Cir. 2008) (applying 
de novo review to deficiency prong only where applicable state court en‐
gaged in no analysis of it).  
No. 13‐2243                                                                19

State seizes on the discrepancy and contends that Mr. Carter 
has waived any claims relating to counsel’s failure to investi‐
                                   20
gate these witnesses.   
    We are not persuaded that Mr. Carter’s marginally differ‐
ent characterizations of his claim are consequential. In the first 
place, Mr. Carter’s pro se petition in the district court must be 
construed liberally. Bennett v. Gaetz, 592 F.3d 786, 790 (7th Cir. 
2010); cf. Ward v. Jenkins, 613 F.3d 692, 696–97 (7th Cir. 2010) 
(employing a liberal construction to a pro se state petition to 
determine  if  claims  were  fairly  presented  to  state  courts). 
More  importantly,  however,  a  review  of  our  substantive 
standards  for  evaluating  Mr.  Carter’s  failure‐to‐call  claims 
demonstrates  that  we  have  regarded  such  claims  as  closely 
tied to what the record tells us about the nature of counsel’s 
investigation. Specifically, in applying Strickland’s first prong 
generally, we have stated that 
           we  presume  that  counsel’s  actions  fall  within 
           the wide range of reasonable professional assis‐
           tance, and defer to strategic decision‐making by a 
           trial  attorney.  Despite  this  weighty  deference, 
           we  nonetheless  must  carefully  consider 
           whether  the  attorney  brought  to  bear  the  skill 
           and knowledge that allows for a proper adver‐
           sarial  testing  process,  considering  all  the  cir‐
           cumstances.  
                  


                                                 
20 We note that the State does not argue that Mr. Carter defaulted a failure‐ 

to‐investigate claim in the state courts, only that he waived it by failing to 
present it in the district court. See Appellee’s Br. 44–45. 
20                                                      No. 13‐2243 

Adams v. Bertrand, 453 F.3d 428, 434–35 (7th Cir. 2006) (empha‐
sis added) (citations omitted) (internal quotation marks omit‐
ted). In elucidating this standard in the context of a claim of 
failure to present certain potentially favorable testimony, we 
have stated: 
       “[A] lawyer’s decision to call or not to call a wit‐
       ness is a strategic decision generally not subject 
       to  review.  The  Constitution  does  not  oblige 
       counsel to present each and every witness that 
       is  suggested  to  him.”  United  States  v.  Williams, 
       106 F.3d 1362, 1367 (7th Cir. 1997) (internal cita‐
       tion  and  quotation  marks  omitted).  If  counsel 
       has investigated witnesses and consciously de‐
       cided not to call them, the decision is probably 
       strategic. An outright failure to investigate wit‐
       nesses,  however,  is more  likely  to  be  a  sign  of 
       deficient performance. … 
           … . 
           … . Few decisions not to present testimony 
       can  be  considered  “strategic”  before  some  in‐
       vestigation has taken place. As we explained in 
       United States ex rel. Hampton v. Leibach, 347 F.3d 
       219 (7th Cir. 2003), “strategic choices made after 
       less  than  complete  investigation  are  reasonable 
       precisely  to  the  extent  that  reasonable  profes‐
       sional judgments support the limitations on in‐
       vestigation.”  
United States v. Best, 426 F.3d 937, 945–46 (7th Cir. 2005) (em‐
phasis in original); see also Mosley v. Atchison, 689 F.3d 838, 848 
No. 13‐2243                                                               21

(7th Cir. 2012) (“To avoid the inevitable temptation to evalu‐
ate  a  lawyer’s  performance  through  the  distorting  lens  of 
hindsight,  Strickland  establishes  a  deferential  presumption 
that strategic judgments made by defense counsel are reason‐
able. But the presumption applies only if the lawyer actually 
exercised judgment.” (citation omitted)). That is, although we 
defer  to  strategic  decisions,  we  first  assure  ourselves  that  a 
strategic decision was made, because “[t]he consequences of 
inattention  rather  than  reasoned  strategic  decisions  are  not 
entitled  to  the  presumption  of  reasonableness.”  Mosley,  689 
F.3d at 848. In sum, although “[i]t would be a rare case where 
counsel’s  conscious  decision  not  to  call  a  witness  would 
amount  to  constitutionally  ineffective  assistance,”  United 
States v. Weaver, 882 F.2d 1128, 1139 (7th Cir. 1989) (emphasis 
added),  “strategic  choices  made after  less than complete in‐
vestigation are reasonable only to the extent that reasonable 
professional judgments support the limitations on investiga‐
tion.” Wiggins v. Smith, 539 U.S. 510, 533 (2003) (internal quo‐
tation marks omitted); see also Strickland, 466 U.S. at 691 (“In 
other words, counsel has a duty to make reasonable investi‐
gations or to make a reasonable decision that makes particular 
investigations unnecessary.”).  
   The  record  does  not  reveal  anything  about  the  scope  of 
counsel’s investigation of Calmese and McReynolds. Counsel 
was aware of both witnesses and initially placed McReynolds 
                                                                     21
on the witness list and took steps to secure his testimony.  For 
reasons that are not disclosed by the record, counsel did not 
                                                 
21 Specifically, the record shows that counsel sought a court order for his 

testimony when McReynolds was incarcerated in the months before the 
trial. 
22                                                                 No. 13‐2243 

actually contact or call either potential witness. On the record 
before  us,  therefore,  we  cannot  determine  that  counsel  con‐
ducted the investigation necessary to conclude that pursuing 
                                                                              22
McReynolds’s or Calmese’s testimony would be fruitless.    
    Potential reasons not to call either witness are, of course, 
conceivable.  McReynolds  was  incarcerated  during  the 
lead‐up to Mr. Carter’s trial, and counsel may have concluded 
that his criminal history (the details of which are not part of 
the present record) were sufficiently problematic that his tes‐
timony would have been of little value. Counsel may have be‐
lieved that the testimony of either witness would have been 
cumulative  and  unhelpful,  a  point  we  shall  examine  in  our 
prejudice  analysis.  On  the  other  hand,  we  have  found  defi‐
ciency in situations where counsel has failed to call witnesses 
even when testimony is cumulative, if the missing witness is 
disinterested in a case in which other witnesses have a rela‐
tionship to the defendant. See Montgomery v. Petersen, 846 F.2d 

                                                 
22  The  Government  cites  United  States  v.  Ashimi,  932  F.2d  643  (7th  Cir. 

1991), for the proposition that “a blank record [concerning an attorney’s 
investigation] cuts in favor of, not against, effective assistance.” Id. at 649. 
Ashimi,  however,  was  a  direct  appeal,  and  therefore  the  defendant  had 
elected to raise an ineffective assistance claim on the trial record itself, a 
decision that is discouraged in the main of cases because of the limitations 
on available facts. See, e.g., United States v. Taglia, 922 F.2d 413, 417–19 (7th 
Cir. 1991) (discussing the options for raising an ineffective assistance claim 
and reminding defendant that “if he wants to support the claim with facts 
that require evidence to establish he will be well advised to wait till the 
postconviction stage and will be safe in doing so”). Furthermore, the rec‐
ord as it stands does not resolve the matter for Mr. Carter, but neither is it 
“blank.” We know, for instance, that counsel was aware of McReynolds 
and  his  probable  testimony,  that  he  initially  placed  McReynolds  on  the 
witness list, but that he did not contact McReynolds and did not call him.  
No. 13‐2243                                                                23

407,  414  (7th  Cir.  1988)  (“The  jury  was  presented  with  a 
straightforward  credibility  choice.  Every  one  of  these  wit‐
nesses had a reason to be biased. Given the standoff between 
two  factions  in  this  family,  one  group  supporting 
Wayne Montgomery and the other group supporting the pe‐
titioner,  independent  corroboration  by  a  neutral,  disinter‐
ested witness would perforce be extremely significant.”). 
     Under  these  circumstances  and  considering  the  potential 
value of the testimony of Calmese and McReynolds—the mer‐
its of which we shortly shall examine—it may well have been 
that “counsel could not have made a reasonable strategic de‐
cision not to call [either witness] without interviewing [them] 
in order to evaluate [their] proposed testimony, [their] credi‐
bility or [their] demeanor.” Toliver, 539 F.3d at 775. Based on 
the  allegations  contained  in  the  affidavit  of  McReynolds, 
which  we  must  take as  true  at  this  stage  of  the  proceeding, 
such an investigation did not occur. Remand therefore might 
well be appropriate to address the first Strickland prong, un‐
less the claim was properly denied on the prejudice prong. Cf. 
id.  at  782  (“The  state  courts  never  resolved,  under  the  first 
prong of the Strickland analysis, whether Mr. Toliver’s counsel 
was ineffective in not interviewing Harvey and in not calling 
Angeal. Therefore, issues of fact concerning counsel’s compe‐
                                                    23
tence  were  never  resolved.”).   We  therefore  proceed  to  the 
prejudice prong of Strickland. 

                                                 
23 One additional point deserves mention: whether a statutory bar stands 

in the way of Mr. Carter’s request for an evidentiary hearing. Specifically, 
under 28 U.S.C. § 2254(e)(2), “[i]f the applicant has failed to develop the 
factual basis of a claim in State court proceedings, the [federal] court shall 
not hold an evidentiary hearing,” except in limited circumstances. At oral 
24                                                                      No. 13‐2243 

                                                    2. 
                                                    a. 
    The parties dispute the appropriate standard of review on 
the issue of prejudice. The Illinois Appellate Court discussed 
and resolved this issue on the merits against Mr. Carter. Or‐
dinarily,  this  state  court  determination  would  require  us  to 
apply AEDPA deference to the state court’s decision. See 28 
U.S.C.  §  2254(d)(2);  supra  section  II.A.  Mr.  Carter,  neverthe‐
less, contends that our review of the prejudice prong is also 

                                                 
argument,  we questioned the  parties  about  whether  such  a  request  had 
been presented to the state court, and, if not, whether the lack of such a 
request barred federal courts from the consideration of extra‐record mate‐
rial and prevented us from remanding the case for an evidentiary hearing. 
We requested supplemental briefing on the topic.  
     Both parties responded that, under the Illinois Post‐Conviction Hear‐
ing  Act,  725  ILCS  5/122‐1  et  seq.,  Mr.  Carter’s  filing  of  the  petition  itself 
effectively  requested  a  hearing,  and  one  would  have  been  granted  as  a 
matter  of  course  had  the  petition  advanced  beyond  the  early  screening 
stages. See App. R.54; App. R.53 at 1 (“[A]n evidentiary hearing is required 
whenever petitioner satisfies the second‐stage standard.” (citing People v. 
Coleman, 701 N.E.2d 1063, 1072 (Ill. 1998)). We are somewhat skeptical of 
the  breadth  of  this  legal  conclusion—the  state  court  surely  would  not 
grant an evidentiary hearing if the parties agreed on the factual basis of 
the  claim.  Nevertheless,  the  Supreme  Court  has  interpreted  the  bar  in 
§ 2254(e)(2) as requiring a showing of “some lack of diligence” on the part 
of the petitioner. Williams v. Taylor, 529 U.S. 420, 430 (2000). Here, the State 
essentially concedes that Mr. Carter acted in the manner envisioned by the 
state  postconviction  procedure  with  respect  to  this  issue.  See  id.  at  437 
(“Diligence will require in the usual case that the prisoner, at a minimum, 
seek an evidentiary hearing in state court in the manner prescribed by state 
law.”  (emphasis  added)).  We  therefore  do  not  believe  that  §  2254(e)(2) 
stands as a bar to our consideration of his request for a hearing in federal 
court. 
No. 13‐2243                                                      25

de novo, because the state court analyzed the case under Peo‐
ple v. Coulter, 815 N.E.2d 899 (Ill. App. Ct. 2004), a case which 
stated  that  outcome‐determinative  prejudice  is  insufficient 
unless counsel’s performance resulted in a trial that was un‐
reliable or fundamentally unfair.  
     At first blush, Mr. Carter’s point is well taken, and one that 
we have noted before. In Strickland, the Supreme Court iden‐
tified the now familiar prejudice standard as whether “there 
is  a  reasonable  probability  that,  but  for  counsel’s  unprofes‐
sional  errors,  the  result  of  the  proceeding  would  have  been 
different.” 466 U.S. at 694. Mr. Carter is correct that the State 
court recited a standard that placed an additional burden on 
him,  specifically,  one  that  required  him  to  demonstrate  not 
only a reasonable probability of a different outcome, but that 
the result of counsel’s errors rendered his trial unreliable or 
fundamentally unfair. The state court’s actual decision rested, 
however, on his failure to satisfy even the lower outcome bur‐
den  under  Strickland.  Put  simply,  although  the  state  court’s 
decision  is  bookended  by  an  articulation  of  the  fundamen‐
tally‐unfair‐or‐unreliable standard, its analysis is focused on 
whether the proffered testimony could have affected the out‐
come, which is the correct inquiry under Strickland. See R.14‐2 
at  169–70  (noting  that  the  testimony  “would  not  have  been 
exculpatory” and was “cumulative,” that McReynolds’ testi‐
mony did not accomplish what Mr. Carter alleged that it did, 
and that, because of the State’s accountability theory, “the re‐
sult of defendant’s trial would have been the same”).  
    We faced a similar situation in Floyd v. Hanks, 364 F.3d 847 
(7th Cir. 2004). There, the Court of Appeals of Indiana exam‐
ined prejudice under Strickland but recited that “when errors 
26                                                      No. 13‐2243 

do not make the result of the trial unreliable, they do not cause 
prejudice.” Id. at 852. Nevertheless, we noted that  
           a fuller view of the appellate court’s discussion 
           reveals that while the term “reliability” was em‐
           ployed, the actual analysis of Floyd’s counsel’s 
           conduct properly considered whether the coun‐
           sel’s actions affected the outcome of the trial. As 
           noted above, the Indiana Appellate Court con‐
           sidered the potential effect of the [favorable ev‐
           idence] against the weight of the other evidence 
           heard by the jury. In reaching its decision that 
           there was no prejudice, the court found that the 
           inculpating  evidence  was  overwhelming  and 
           had Floyd’s counsel taken the steps that Floyd 
           now demands, the result would have been the 
           same; this is the very analysis that is required by 
           Strickland and Williams. 
Id. at 852–53 (footnote omitted); cf. Goodman v. Bertrand, 467 
F.3d 1022, 1028 (7th Cir. 2006) (finding state court applied an 
incorrect  prejudice  analysis  where  “it  repeatedly  reasoned 
that Goodman failed to show that his second trial was ‘funda‐
mentally unfair’ or ‘unreliable’”). 
   The analysis in Floyd applies here. Even though the Illinois 
court  noted  that  counsel’s  performance  “did  not  render  the 
                                                       24
proceeding unreliable or fundamentally unfair,”  its analysis 
focused on the probable impact of the proffered testimony on 
the outcome. The court evaluated the evidence piece by piece 
and concluded explicitly that, because the jury was instructed 

                                                 
24 R.14‐2 at 171. 
No. 13‐2243                                                                        27

on  an  accountability  theory,  “the  result  of  defendant’s  trial 
would have been the same even if Calmese and McReynolds 
                                                               25
had testified that defendant was unarmed.”  “Any possible 
testimony from McReynolds and Calmese that defendant was 
unarmed would not have illuminated whether defendant was 
                                                                                    26
legally  accountable  for  the  actions  of  his  co‐defendants.”  
This is precisely the analysis demanded by Strickland. Accord‐
ingly, the Illinois court’s analysis is not “contrary to” settled 
law,  and  we  therefore  apply  AEDPA  deference  to  the  state 
court’s resolution of the issue.  
     We next turn to the question whether the State unreason‐
ably applied Strickland on the facts before it. See Cullen v. Pin‐
holster, 563 U.S. 170, 181 (2011) (“[R]eview under § 2254(d)(1) 
is limited to the record that was before the state court that ad‐
judicated the claim on the merits.”). Specifically, we must de‐
termine whether the state court’s assessment of the probable 
                                                                        27
value of the proffered testimony was unreasonable.     

                                                 
25 Id. at 170. 

26 Id. 

27 In evaluating the prejudice prong, both parties invite our attention to 

the results of an entirely separate state court conviction and federal habeas 
proceeding: those involving Cortez Jones. Jones, like Mr. Carter, was con‐
victed of the murder of Gardner, although in a separate trial.  Mr. Carter 
emphasizes that Jones was granted habeas relief on an ineffective assis‐
tance of counsel claim by the district court, which also focused on the fail‐
ure to present exculpatory testimony. See United States ex rel. Jones v. Jack‐
son, No. 08 C 4429, 2014 WL 4783810 (N.D. Ill. Sept. 25, 2014). The State 
emphasizes that the testimony actually presented at Jones’s hearing un‐
dermines Mr. Carter’s claims. In evaluating these arguments, we note first 
that  the  grant  of  relief  by a  district  court  to  Jones,  which  has  now  been 
28                                                                 No. 13‐2243 

   We  begin  with  Calmese.  If  he  had  testified  consistently 
with his statement to police, Calmese would have stated that 
                                                    28
Stone fired first, and then Jones fired.  He made no statement 


                                                 
appealed and is pending before another panel of this court, is not factually 
similar. Specifically, it has nothing to do with the testimony of McReyn‐
olds and Calmese on which Mr. Carter bases his claim, but was instead 
focused on Jones’s trial attorney’s failure to call Stone, who claimed to be 
the  sole  shooter  and  who  disavowed  cooperation  with  Jones  and 
Mr. Carter. Second, and most importantly, as we already have noted, our 
review is limited to the record as it existed in state court. See Cullen v. Pin‐
holster, 563 U.S. 170, 181 (2011). We therefore do not consider the material 
from Jones’s hearing or the court’s disposition of his case in our evaluation 
of Mr. Carter’s claim. 
28 The relevant description of Calmese’s probable testimony contained in 

the police report states, in full: 
           Paul CALMESE ………………………… stated that he was 
           on the street standing next to the victim. CALMESE stated 
           that  he  had  been  called  by  the  victim  because  someone 
           had  stolen  his  car  radio.  CALMESE  stated  that  as  they 
           were talking the Cav[alier] pulled up, and two guys got 
           out.  CALMESE  stated  that  the  driver  went  and  started 
           talking to Friday. CALMESE stated that they began to ar‐
           gue, and Friday is asking for his radio back. CALMESE 
           stated that he observed that the passenger of the Cav[al‐
           ier]  had  a  gun  in  his  pocket.  CALMESE  stated  that  the 
           driver then accused Friday of burglarizing his relatives[’] 
           apartment. CALMESE stated that he stepped behind the 
           passenger.  CALMESE  stated  that  someone  came  out  of 
           the building, (6102 S. May), and was standing by the alley. 
           CALMESE  stated  that  the  subject  came  from  the  alley, 
           stepped between him and the driver of the vehicle, and 
           fired  three  times.  CALMESE  stated  that  the  passenger 
           then fired twice at the victim. CALMESE stated that after 
No. 13‐2243                                                              29

about Mr. Carter’s  possession or  use  of a  weapon.  It is  true 
that,  unlike  the  testimony  of  Rena  and  Antonio  Phillips, 
Calmese’s  testimony  would  not  have  inculpated  directly 
Mr. Carter.  And  unlike  Pearson  (who  indicated  that  Stone 
shot and either Jones or Mr. Carter followed) and Gaston (who 
identified Jones as a shooter and was unclear if anyone else 
shot),  Calmese’s  two‐shooter  scenario  involves  only  Stone 
and Jones. It is perhaps most consistent with Cheeks’s testi‐
mony that Stone shot and then additional shots came from the 
direction of Mr. Carter and Jones. 
    According to his affidavit, McReynolds would have testi‐
fied that he heard the argument, “observed Friday Gardner 




                                                 
           the shooting the two subject[s] from the vehicle fled east 
           on foot, and the other subject fled west. 
R.14‐2 at 24. 
30                                                               No. 13‐2243 

pull an object out from behind his back and then…heard sev‐
eral shots ring out.”29 He continues that “[t]he individual fir‐
                                            30
ing the shots” was Stone.  Further, McReynolds states: “I did 
                                                 
29 Id. at 22. McReynolds’s affidavit states, in full: 

                    I,  Jeremiah  McReynolds[,]  being  first  deposed 
           upon his sworn oath under penalty of perjury, do freely 
           and willfully attest to the following facts as being true and 
           accurate to the best of his personal knowledge and belief, 
           to wit: 
                     1.      On the 12th of September, 1999 at ap‐
           proximately 11:00 p.m.; I personally observed from my 
           first floor window at 61st and May, three individuals 
           across the street hollering and gesturing at one another 
           in a agitating manner; 
                    2.       Such individuals were Junior (Michael 
           Carter), a guy named Cortez Jones, and Friday Gardner. 
           They were all arguing and from time to time they were 
           all seen in the neighborhood; 
                    3.      During what appeared to be a very 
           heated argument, I observed Friday Gardner pull an ob‐
           ject out from behind his back and then I heard several 
           shots ring out from the alleyway; 
                   4.      The individual firing the shots was 
            known to me as “Man” and he lived in the neighbor‐
            hood; 
                    5.      I did not personally observe anyone else 
           doing any shooting, and when the shooting was occur‐
           ring the reaction of Junior (Michael Carter) and Cortez 
           Jones was to scatter in an effort to avoid being shot; 
                    6.     Friday Gardner was shot and he fell to 
            the pavement as everyone around him fled from the 
            scene; 
No. 13‐2243                                                                  31

not personally observe anyone else doing any shooting, and 
when the shooting was occurring the reaction of Junior (Mi‐
chael Carter) and Cortez Jones was to scatter in an effort to 
                                31
avoid being shot.”  If he had been called to testify, therefore, 
McReynolds would have echoed the testimony of Felicia and 


                                                 
                  7.        I later informed LaTonya Cheeks that I 
           had observed everything that had happened and that I 
           would testify as a witness if called to go to court; 
                    8.      Prior to the trial in regards to the shoot‐
           ing death of Friday Gardner I got into legal trouble and 
           went to prison but I was released before the trial took 
           place and notified Michael Carter’s family that I was still 
           available to give testimony about what I observed on the 
           12th of September, 1999; 
                    9.      Sometimes during June of 2002; I was 
           informed that Junior’s (Michael Carter) Mother had con‐
           tacted my family members and left word that I was on 
           Junior’s (Michael Carter’s witness list), and that I would 
           be called into court; 
                    10.       Although I was available and in Chi‐
           cago, Illinois at all times in which the trial was going on, 
           no lawyer or anyone else from the court contacted me or 
           called me as a witness about the facts that happened on 
           September 12, 1999; 
                    11.      If called into court to testify to the facts 
            stated herein, I will appear and attest to such facts as be‐
            ing true and correct to the best of my personal 
            knowledge and belief. 
Id. at 22–23. 
30 Id. at 22. 

31 Id. 
32                                                   No. 13‐2243 

Michella Anderson, Cheeks, and Stone with respect to Gard‐
ner’s drawing a weapon, and with Felicia and Michella An‐
derson, and Stone, in identifying Stone as the only shooter. 
    In  assessing  the  testimony  of  Calmese  and  McReynolds, 
the state court concluded that it would have had little proba‐
ble impact on the outcome of Mr. Carter’s trial. Specifically, it 
said that the testimony  
       would  not  have  been  exculpatory  and  would 
       have merely been cumulative of the testimony 
       presented  by  Felicia  Anderson,  LaTonya 
       Cheeks, Michell[a] Anderson, and co‐defendant 
       Stone.  Defendant’s  theory  of  defense  was  pre‐
       sented  at  trial  and  corroborated  where  these 
       witnesses testified that the victim had a gun and 
       defendant  did  not.  The  jury  rejected  this  de‐
       fense. 
           Moreover,  McReynolds’  affidavit  is  insuffi‐
       cient and unsupportive of defendant’s defense. 
       Specifically, defendant incorrectly relies on the 
       affidavit to establish that he was unarmed and 
       did  not  participate  in  shooting  the  victim. 
       McReynold[s’]  affidavit  merely  states  that  he 
       only saw co‐defendant Stone shoot a gun, and 
       that defendant “scattered” to avoid being shot. 
       He  does  not  specify  that  defendant  was  un‐
       armed or somehow uninvolved in the shooting. 
       The  same  holds  true  for  the  police  report  re‐
       garding Calmese, which merely documents that 
       the police interviewed Calmese, who saw co‐de‐
       fendants  Stone  and  Jones  shoot  the  victim.  It 
No. 13‐2243                                                   33

      does  not state that  defendant was  unarmed  or 
      somehow uninvolved in the shooting.  
         Furthermore,  the  result  of  defendant’s  trial 
      would have been the same even if Calmese and 
      McReynolds  had  testified  that  defendant  was 
      unarmed where the jury was given the follow‐
      ing accountability instruction:       
               “A  person  is  legally  responsible 
               for the conduct of another person 
               when  either  before  or  during  the 
               commission of an offense with the 
               intent to promote or facilitate the 
               commission  of  an  offense  he 
               knowingly  solicits,  aids,  abets, 
               agrees  to  aid,  or  attempts  to  aid 
               the  other  person  in  the  planning 
               or commission of the offense. [] A 
               person who is legally responsible 
               for the conduct of another may be 
               convicted for the offense commit‐
               ted  by  the  other  person  even 
               though the other person, who it is 
               claimed  committed  the  offense, 
               has not been convicted.” 
      The  jury  heard  the  evidence,  received  the  in‐
      structions,  and  found  defendant  guilty.  Any 
      possible  testimony  from  McReynolds  and 
      Calmese  that  defendant  was  unarmed  would 
34                                                               No. 13‐2243 

           not have illuminated whether defendant was le‐
           gally  accountable  for  the  actions  of  his  co‐de‐
           fendants.[32]  
It concluded its analysis with a final reference to its determi‐
nation  on  direct  appeal  “that  the  evidence  here  was  not 
                               33
closely balanced.”   
    The court’s analysis, while flawed, is ultimately not so far 
off the mark as to be unreasonable. See 28 U.S.C. § 2254(d)(1); 
Hardaway v. Young, 302 F.3d 757, 762 (7th Cir. 2002) (“A state 
court decision must be more than incorrect from the point of 
view of the federal court; AEDPA requires that it be ‘unrea‐
sonable,’ which means something like lying well outside the 
boundaries  of  permissible  differences  of  opinion.”).  We  are 
uncomfortable with the state court’s conclusion that the testi‐
mony is “cumulative” and that the theory of defense was ad‐
equately presented at trial and rejected by the jury. In reach‐
ing this conclusion and noting specifically whose testimony 
McReynolds and Calmese would echo, the state court makes 
no mention of the fact that all of the witnesses it is referencing 
are  witnesses  with  a  preexisting  relationship  to  Mr. Carter 
and therefore have a potential bias that would have been clear 
to the  jury. By contrast,  Calmese was a witness with  a rela‐
tionship to Gardner, and McReynolds appears to be totally dis‐
interested. This is a significant and noteworthy difference that 


                                                 
32 Id. at 169–70 (third alteration in original) (citation omitted). 

33 Id. at 171. It also closed with a citation to the erroneous “unreliable or 

fundamentally unfair” standard. Id. For the reasons set forth above, we do 
not find this error consequential given the appropriate course of the anal‐
ysis. 
No. 13‐2243                                                       35

deserved to factor in to the state court’s analysis. Cf. Montgom‐
ery, 846 F.2d at 414 (“Every one of these witnesses had a rea‐
son  to  be  biased.  Given  the  standoff  between  two  fac‐
tions…independent corroboration by a neutral, disinterested 
witness would perforce be extremely significant.”). 
    Nevertheless, the remainder of the state court’s analysis is 
sufficient to assure us that, despite this significant oversight, 
the conclusion that the new testimony did not create a sub‐
stantial probability of acquittal is not unreasonable. In reach‐
ing this conclusion, the most significant factors are the com‐
peting  theories  of  the  case  presented  at  trial:  Stone  argued 
self‐defense, Mr. Carter argued mere presence, and the State 
argued  accountability.  Calmese’s  testimony  is  not  valuable 
under these circumstances, because it identifies not just Stone 
but also Jones as shooters, undermining the sole‐shooter sce‐
nario  Stone  had  presented  to  the  jury.  Moreover,  anything 
that  confirms  Jones’s  involvement  is  factually  even  more 
problematic  for  Mr.  Carter  under  the  accountability  theory, 
because Mr. Carter’s ties to Jones that day and at the moment 
of the shooting make a claim that Jones acted independently 
significantly  less  credible:  Mr.  Carter  had  gotten  Jones  in‐
volved in the dispute over the robbery; they spent the after‐
noon  together;  they  drove  to  the  building  to  begin  the  con‐
frontation together; they fled together; and, outside of back‐
ing up Mr. Carter, Jones did not have a proverbial “dog in the 
fight” stemming from the original burglary or the people in‐
volved.  Accordingly,  to  truly  undercut  the  State’s  case, 
Mr. Carter’s defense needed to distance him from the shoot‐
ers, whether that be Stone alone or Jones and Stone. Calmese’s 
testimony does not accomplish that result. 
36                                                         No. 13‐2243 

    McReynolds’s proffered testimony, for the reasons noted 
by the state court, also ultimately fails to furnish the linchpin 
of Mr. Carter’s claim. Had the proffer included an unequivocal 
statement from McReynolds that he had watched the entire 
scene,  that  Stone  was  the  only  shooter,  and  that  Mr.  Carter 
and  Jones  were  unarmed,  we  might  well  conclude,  given 
McReynolds’s disinterested status, that the state court’s con‐
clusion on prejudice was unreasonable. But as the State notes, 
McReynolds says nothing about Mr. Carter’s activities prior to 
                        34
“scatter[ing].”  He does not say that he watched Mr. Carter 
and saw no gun and no shooting; he says only that he “heard 
several  shots  ring  out  from  the  alleyway,”  Stone’s  location, 
                                                                       35
and  “did  not  personally  observe”  any  other  shooting.  
McReynolds does not specifically say that he saw Stone shoot. 
The  phraseology  is  notably  weak,  and  all  of  the  potentially 
relevant factual assertions about the shooting comprise only 
three sentences, woefully lacking in detail. His further testi‐
mony that Mr. Carter and Jones scattered after Stone’s shots 
to avoid being shot themselves is fairly characterized as add‐
ing somewhat of a gloss on the testimony of essentially every 
other witness that day, all of whom agree that all three of the 
defendants  fled  the  scene.  The  most  striking  factual  claim 
McReynolds  makes  in  the  affidavit  is  that  he  saw  Gardner 
draw “an object out from behind his back,” but this fact, while 
                                                 
34 See R.14‐2 at 22. 

35 Id. (emphasis added). If our review were de novo, we also would take 

notice of the fact that two witnesses who conceivably would have a pro‐
Gardner bias (Pearson, his girlfriend, and Gardner’s friend Gaston, with 
whom  he  was  speaking  when  Mr.  Carter  and  Jones  approached)  gave 
equivalent testimony that they did not see Mr. Carter have a gun.  
No. 13‐2243                                                                  37

potentially significant to Stone’s self‐defense claims, is irrele‐
                                                         36
vant to Mr. Carter’s mere presence defense.  
   The state court indicated that this case was not a close one. 
That characterization may be a matter of some legitimate de‐
bate. The issue before us today is, however, a narrow one con‐
cerning only two pieces of additional evidence. Considering 
the limited potential value of that evidence, we conclude that 
the state court’s assessment of the prejudice prong of Strick‐
land cannot be characterized as unreasonable. 37 


                                                 
36 Id. We note that, although the accountability instruction was given to 

the jury, the State’s closing argument claims that all three defendants were 
armed and ready to shoot. The jury convicted Mr. Carter following this 
argument and the instruction. The evidence before us now likewise does 
not  undercut,  in  any  significant  way,  the  evidence  presented  that 
Mr. Carter  himself  was  armed,  insofar  as  neither  witness  definitively 
states that Mr. Carter was unarmed. 
37 We note that, on appeal, Mr. Carter concludes his brief by contending 

that the cumulative errors of his trial counsel rise to the level of constitu‐
tionally deficient performance. In addition to the principal claim regard‐
ing Calmese and McReynolds, he points to trial counsel’s failure to ade‐
quately  present  a  mere  presence  defense,  instead  deferring  to  Stone’s 
counsel and a theory of self‐defense, and a failure to argue for a limiting 
instruction on other crimes evidence. The parties dispute whether these 
arguments  are  procedurally  problematic  at  this  stage  of  the  litigation, 
given the nature of the arguments presented in state court and in the dis‐
trict court. We need not resolve these procedural issues, however. The core 
of Mr. Carter’s ineffective assistance argument is the witness testimony, 
and we have found the state court’s assessment of the prejudicial effect of 
not presenting that testimony to be reasonable. Viewing the evidence pre‐
sented at trial in its totality, Strickland v. Washington, 466 U.S. 668, 695‐96 
(1984), even if we could consider the additional claimed errors and agreed 
that they amounted to deficient performance, they are not so substantial 
38                                                              No. 13‐2243 

                                           Conclusion 
     The district court’s resolution of the sole claim presented 
in Mr. Carter’s federal habeas petition was correct. Although 
trial counsel’s performance may have been deficient in failing 
to investigate potential witnesses, the state court’s resolution 
of  the  prejudice  analysis  was  not  unreasonable  within  the 
meaning of 28 U.S.C. § 2254(d)(1). Accordingly, we affirm the 
judgment of the district court. 
                                                                AFFIRMED 
 




                                                 
as to alter our assessment and demonstrate a reasonable probability of a 
different outcome to Mr. Carter’s trial. 
No. 13‐2243                                                          39

   EASTERBROOK,  Circuit  Judge,  concurring.  We  resolve  this 
case as the parties have presented it. Whether they have pre‐
sented it correctly is doubtful. 
    For example, at page 18 the court applies the circuit’s doc‐
trine  that,  because  the  state  judiciary  bypassed  the  “perfor‐
mance”  component  of  Strickland  v.  Washington,  466  U.S.  668 
(1984), the federal judiciary’s assessment is unaffected by 28 
U.S.C. §2254(d), even though the state judiciary rejected the 
ineffective‐assistance claim on the merits by concluding that 
the contested aspects of counsel’s performance did not preju‐
dice  Carter.  I  think  that  §2254(d)  governs  both  elements  of 
Strickland once the state judiciary decides an ineffective‐assis‐
tance  claim.  Section  2254(d)  applies  when  a  state  court  re‐
solves a “claim” on the merits. Performance and prejudice are 
distinct issues, to be sure, but there is only one “claim.” See 
Thomas  v.  Clements,  797  F.3d  445  (7th  Cir.  2015)  (opinion  re‐
specting the denial of rehearing en banc). But Illinois has not 
asked us to revisit the cases cited at page 18 & n.19. 
    When  analyzing  the  performance  element  of  Strickland, 
the court asks only whether counsel may have erred by not 
interviewing  and  calling  two  potential  witnesses.  That’s  the 
way Carter framed the issue. It is the wrong question to ask. 
Strickland directs a court to examine the totality of counsel’s 
performance,  not  to  concentrate  on  a  supposed  error  while 
losing sight of what the lawyer did for his client. See Strickland, 
466  U.S.  at  690–96;  Williams  v.  Lemon,  557  F.3d  534  (7th  Cir. 
2009) (applying this aspect of Strickland to another proceeding 
in  which  a  prisoner  contended  that  counsel  had  not  inter‐
viewed and called witnesses). As happens too often, however, 
lawyers  for  the  state  have  gone  along  with  the  petitioner’s 
40                                                   No. 13‐2243 


(understandable) desire to focus attention on what trial coun‐
sel arguably omitted, rather than the full course of represen‐
tation. But this does not imply that it is right to ignore what 
Carter’s lawyers did and focus only on what arguably did not 
occur. 
    I said “arguably” in the last two sentences because we do 
not know whether counsel interviewed McReynolds or Calm‐
ese, or what considerations influenced the decision not to call 
them.  We  have  only  Carter’s  views.  That’s  because  counsel 
have never been called on to say what they did and explain 
why they did (or didn’t) do any particular thing, and no judge 
has  decided  whether  Carter’s  allegations  are  true.  The  state 
might  well  have  invoked  28  U.S.C.  §2254(e)(2),  which  pro‐
vides that a petitioner who bypassed an opportunity to build 
a record in state court can’t complain in federal court about 
the deficiencies of the record. As the court’s opinion explains 
(pages 23–24 & n.23), Illinois has waived any opportunity to 
rely on this statute. It may be, as the prosecutor has told us, 
that in Illinois a petitioner need not invariably make a sepa‐
rate request for a hearing. But Carter not only never requested 
an evidentiary hearing but also did not complain on appeal in 
the state system about the absence of one. He evidently wants 
both state and federal judges to assume that his view of what 
occurred is all that matters. That can’t be right. It is not sensi‐
ble—indeed, usually it is not possible—to decide that defense 
counsel furnished ineffective assistance without hearing from 
the lawyer what happened and why. 
   For  reasons  the  court’s  opinion  gives,  however,  none  of 
these  issues  affects  the  outcome.  I  therefore  join  the  court’s 
opinion, but I also hope for better performance from appellate 
counsel in future ineffective‐assistance litigation.